Case 4:19-cv-11093-TSH Document 61 Filed 04/23/20 Page 1 of 2

FILE
IN CLERKS OF Figg

2020 AP

UNITED STATES DISTRICT COURT? “i! 9 26
| e ST A A

FOR THE DISTRICT OF MASSSCHISBIOS COURT

BIAS ae ae,
RiG] Gr HAge
'

MASS
PAUL JONES
PLAINTIFF Civil Action No. 19-cv-11093-TSH
V

MONTACHUSETTS REGIONAL TRANSIT AUTHORITY et al.

CONSENT MOTION TO EXTEND THE DEADLINE
TO ANSWER DEFENDANT SUMMARY JUDGMENT MOTION

Now comes the plaintiff to asks the Court to extend the time to file an answer to defendants’

motion for Summary Judgment, due to Corvid 19, Plaintiff needs an extension up to May 9
2020, to narrow the issues I the plaintiff email defendants attorneys on April 20, 2020 and they

consented.

Respectfully Submitted —_/s/ Paul Jones

Paul Jones Plaintiff April 21, 2020
572 Park Street

Stoughton, Ma 02072

Pj22765@gmail.com

617-939-5417

Mark R. Reich

Deborah I. Ecker

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
Case 4:19-cv-11093-TSH Document 61 Filed 04/23/20 Page 2 of 2

(617) 556-0007
mreich@k-plaw.com

decker@k-plaw.com

CERTIFICATE OF SERVICE

I, Paul Jones certify that the above document wiil be served by email to counsel of record

, plaintiff & defendants attorneys have agreed due to Corvid 19 to sending all pleadings by email

to one another.

Respectfully Submitted
Paul Jones Plaintiff
572 Park Street,
Stoughton, Ma 02072
Pj22765@gmail.com
617-939-5417

Mark R. Reich

Deborah I. Ecker

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
(617) 556-0007
mreich@k-plaw.com

decker@k-plaw.com

/s/ Paul Jones

April 21, 2020
